MEMORANDUM **
Michael Desha’ Carter, a California state prisoner, appeals pro se the district court’s judgment on the pleadings in favor of prison officials in his 42 U.S.C. § 1983 action alleging excessive force, deliberate indifference and state tort claims. We have jurisdiction pursuant to 28. U.S.C. § 1291. We review de novo, Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001), and we affirm.
The district court properly dismissed Carter’s action because it is obvious from the face of the first amended complaint, and from documents filed in support of Carter’s opposition to the motion for judgment on the pleadings, that he failed to exhaust administrative remedies. See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001); cf. Wyatt v. Terhune, 280 F.3d 1238,1246 (9th Cir.2002).
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Carter’s state law claims after dismissing all federal claims. See 28 U.S.C. § 1367(c); Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1189 (9th Cir. 2001).
Carter’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.